DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 10/25/2021 has been entered. Claims 1, 3-8 and 10-20 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (WO 2011132866) (Kim).
In reference to claims 1, 3-4, 8, 10 and 12-16, Kim teaches a compound of the formula shown below as an organic electronic material [32] [37],

    PNG
    media_image1.png
    125
    145
    media_image1.png
    Greyscale

for example wherein Y is –N(R3)-, L is a single bond [21], two of R’ are linked to an adjacent R’ to form a ring and each other R’ is hydrogen, and Ar1 and R3 are each quinolinyl [22] [23] [25] [30] [41].

Kim discloses the compound that encompasses the presently claimed compound, including wherein Y is –N(R3)-, L is a single bond, two of R’  are linked to an adjacent R’ via a C4 alkylene to 1 and R3 are each quinolinyl. Each of the disclosed substituents from the Markush groups of Kim are considered functionally equivalent and their selection would lead to obvious variants of the compound of Kim.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound to provide the compound described above, which is both disclosed by Kim and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

For Claim 1: Reads on a compound of formula 1 wherein A1 and A2 are each phenanthrene, a1, a2, a3 and a4 are each 0, b1 and b2 are each 1, Ar1 and Ar2 are each quinolinyl, n1 and n2 are each 0. 
For Claim 3: Reads on wherein A1 and A2 are each phenanthrene.
For Claim 4: Reads on wherein A1 and A2 are identical to each other.
For Claim 8: Reads on wherein a1 to a4 are each 0.
For Claim 10: Reads on wherein Ar1 and Ar2 are each quinolinyl.
For Claim 12: Reads on wherein Ar1 and Ar2 are each formula 5-31.
For Claim 13: Reads on wherein Ar1 and Ar2 are each formula 6-52.
For Claim 14: Reads on Formula 1D.
For Claim 15: Reads on wherein a1 and a2 are each 0 and b1 and b2 are each 1.
For Claim 16: Reads on compound 5. 

In reference to claims 5-7, the claim further limits the L1 to L4 groups, which are optional embodiments of claim 1 (i.e. a1 to a4 are each independently an integer selected from 0 to 3) and therefore not required. As such, claims5-7are rejected based on similar reasons to claim 1.

In reference to claim 11, the claim further limits the Q1 to Q3 and Q31 to Q33 groups, which are optional embodiments of claim 1 and therefore not required. As such, claim 11 is rejected based on similar reasons to claim 1.

In reference to Claim 17-20, Kim teaches the compound as described above for claim 1 and further teaches that it is for use in a device comprising a first electrode, a second electrode and one or more organic layers between the electrodes comprising an electroluminescent layer including the compound as described above for claim 1 as a host material and one or more phosphorescent dopant materials [66] [67], for example the compound as shown below [83] and a region for facilitating the transport of holes and a region for facilitating the transportation of electrons [96] forming hole injection, hole transport [121], electron transport and electron injection layers [123]. 

    PNG
    media_image2.png
    66
    91
    media_image2.png
    Greyscale

For Claim 17: Reads on a compound of formula 1 wherein A1 and A2 are each a C14 aromatic ring that does not include a heteroatom as the ring forming atom, a1, a2, a3 and a4 are each 0, b1 and b2 are each 1, Ar1 and Ar2 are each quinolinyl, n1 and n2 are each 0 in a device with the claimed structural features. 
For Claim 18: Reads on a hole transport region and electron transport region with the recited structure. 
For Claim 19: Reads on wherein the compound is a host in the electroluminescent layer.
For Claim 20: Reads on a phosphorescent dopant material of formula 401 wherein A401 is benzene, A402 is quinolone, xc1 is 2, M is Ir, xc2 is 1 and L401 is an Acetylacetate ligand. 

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.

Applicant has amended the claims to no longer include materials wherein any of the groups L1, L2, Ar1 and Ar2 include phenyl or phenylene groups. Applicant argues that this renders the claims non obvious over the prior art of record in view of unexpected results presented in the instant specification as shown in table 1 therein. 

This argument has been fully considered but not found convincing for at least the following reasons. 

For a finding of unexpected results, the results presented need to be of both statistical and practical significance and be commensurate in scope with the subject matter claimed (See MPEP 716.02). 

First, while the inventive examples allegedly show improvements in driving voltage, efficiency and lifetime, the specification has provided no information that would allow the analysis of the statistical significance of the results. That is, there is no indication if more than one device was prepared and analyzed for each comparative and exemplary device and there is no information on the reproducibility or precision of the measured parameters presented in the data tables.

 
Third, the showing of the results of a single examples is not commensurate in scope with the very large number of compounds encompassed by the instant claims. These examples are not intended to be interpreted as the only points in which the data in not commensurate in scope with the claims but merely to illustrate how the breadth of the claimed compounds is much larger than that set forth in the examples, these variables resulting in claiming thousands of more compounds and even more devices. As applicant is attesting that the claimed compounds have properties that would not be expected based on the genus as a whole, for example compounds taught by Kim, support for the unexpected results must be provided that covers the scope of what is claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786